Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 10 October 2022, with respect to the objections to the drawings and specification have been fully considered and are persuasive.  The objections to the drawings and specification have been withdrawn.
Applicant’s arguments, see pages 8-9, filed 10 October 2022, with respect to rejections of Claims 19 and 20 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d), respectively, have been fully considered and are persuasive.  The rejection of Claim 19 under 35 U.S.C. 112(b) and the rejection of Claim 20 under 35 U.S.C. 112(d) have been withdrawn.
Applicant's arguments filed 10 October 2022, with respect to the rejections of Claims 1, 9, and 15 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the prior art references Hofmann and Sawin fail to disclose, teach, or suggest all of the limitations of independent claims 1, 9, and 15. Specifically, Applicant argues that Sawin does not teach or suggest the method step of forming a passivation film on the chamber interior. This argument is not considered persuasive because Sawin explicitly states that the chamber is passivated (Sawin, paragraph 0030). In the case of Sawin, the passivation is performed via reaction of the inlet gases with the chamber surfaces (Sawin, paragraphs 0032-0033). Thus, the reaction of the inlet gases would occur on the chamber surface, wherein a passivation layer (or film) would then be formed. Therefore, even though Sawin does not explicitly state that a film is formed, one having ordinary skill in the art would recognize that a film would be formed on the chamber interior due to how the passivation process is performed. Applicant also argues that Sawin teaches away from such a step, because Sawin’s invention is directed towards removal and etching of nitride films. Sawin specifically states that an embodiment of the invention includes removal of nitrogen-containing films from a wafer (Sawin, paragraph 0020). However, the same paragraph of Sawin states that in one embodiment of the invention, surface deposits are removed from the interior of a process chamber (i.e. a vapor deposition chamber) (Sawin, paragraph 0020). In other words, Sawin’s invention is directed towards cleaning the deposition chamber and providing a passivation layer to prevent further buildup of surface deposits (Sawin, abstract). Applicant’s invention passivates the surface of the chamber interior to reduce flaking of silicon material from the chamber interior (instant Claim 1). The intended use of Sawin’s passivation layer is not identical to the intended use of the instant passivation layer. However, the intended use must result in a structural difference between Sawin’s invention and the claimed invention in order to patentably distinguish the claimed invention from the prior art. Considering that the passivation layers are formed in similar or identical ways, there is little to suggest that the instant invention and the prior art cannot both perform the same function. Lastly, Applicant argues that Sawin is not relevant to the instant application because Sawin pertains to a chemical vapor deposition (CVD) chamber, rather than a physical vapor deposition (PVD) chamber. While the Examiner agrees that Sawin is directed towards a CVD chamber and that the purposes of a CVD chamber differ from the purposes of a PVD chamber, the chamber itself (that is, the space where the respective vapor depositions occur) does not differ, as a chamber for PVD and a chamber for CVD are both interiors in which vapors are flowed into and out of, typically under vacuum or pressures below atmospheric pressure. In other words, a PVD chamber and a CVD chamber can be considered analogous structures with differing intended uses and thus are suitable to be compared.
Applicant's arguments filed 10 October 2022, with respect to the rejections of Claims 10-14 and 16-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant’s arguments regarding independent claims 1, 9, and 15 are addressed above. Applicant’s argument that the prior art reference Longrie fails to cure the deficiencies of Claims 9 and 15 is moot, due to the fact, as stated above, that the combination of Hofmann and Sawin is considered to teach or suggest all of the limitations of the independent claims. Likewise, Applicant’s argument that Longrie pertains to CVD and not PVD and thus cannot be used to combine has also been addressed above when discussing the validity of comparing CVD with PVD as it related to the Sawin reference. Longrie is relied upon to cure the deficiencies of Hofmann and Sawin in terms of the process parameters of the passivation process (such as pressures, flow rates, and dwelling times). Longrie’s invention is drawn towards the passivation of a reaction chamber prior to conducting a selective deposition process within the chamber (Longrie, paragraph 0007). Applicant’s argument that the relevance of Longrie as it pertains to Claims 10-14 and 16-20 is not clear is not considered persuasive. Longrie states that the passivation material is deposited or formed on the interior surface of the reaction chamber (i.e. the deposition chamber) (Longrie, paragraph 0039). Thus, Longrie is relevant to the methods of independent claims 9 and 15, and their depending claims, as Longrie teaches passivation of the interior surface of a vapor deposition chamber. Longrie specifically teaches a passivation layer made of SiN (Longrie, paragraph 0053) and teaches that the passivation layer may comprise silicon oxide (Longrie, paragraph 0047). Thus, Longrie is relevant in the sense that it pertains to not only forming passivation layers on interior surfaces of a vapor deposition chamber, but also because Longrie specifically pertains to SiNx and SiOx passivation layers. Therefore, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170115555 A1 (U.S. Patent Application Publication 1 of the Information Disclosure Statement dated 22 April 2021, hereby referred to as Hofmann) in view of US 20090047447 A1 (Sawin).
Regarding Claims 1-9 and 15, Hofmann discloses a method of forming an extreme ultraviolet (EUV) mask blank. See Fig. 12 of Hofmann. The method disclosed by Hofmann includes the step of placing a substrate into a physical vapor deposition (PVD) chamber (paragraph 0073), wherein the chamber has multiple targets (paragraph 0073). The chamber is described as a multi-cathode chamber (paragraph 0046). A multilayer stack is formed (paragraph 0066), wherein the multilayer is made of alternating layers of molybdenum and silicon (paragraph 0016). The substrate is then removed from the multi-cathode PVD chamber (paragraph 0047). Hofmann, however, does not disclose the step of passivating the chamber interior with an active gas to reduce flaking of silicon material from the chamber interior. Sawin teaches a method for removing surface deposits and passivating interior surfaces of a chemical vapor deposition reactor. Sawin teaches that the interior surfaces of the vapor deposition chamber can be passivated by the use of activated gas phase species (Sawin, paragraph 0030). The gas used can include nitrogen and oxygen (Sawin, paragraph 0001). The activated gases can form SiOx and SiNx layers by reacting with the silicon present from the multilayer. The activated gas is formed in a separate chamber, wherein plasma is generated (Sawin, paragraph 0023). The activated gas can also be formed using a microwave power source (Sawin, paragraph 0021). The pressure in the vapor deposition chamber can be controlled (Sawin, paragraph 0033), and the gas is flowed through the chamber using a pump (Sawin, paragraph 0033). Hofmann and Sawin are analogous art because both references pertain to vapor deposition apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to add the step of passivating the chamber interior, as taught by Sawin, in the method disclosed by Hofmann because the passivation step acts to significantly reduce the rate of surface recombination of gas phase species, which provides the benefit of enhanced cleaning of components downstream of the vapor deposition chamber (see Sawin, paragraph 0030).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170115555 A1 (U.S. Patent Application Publication 1 of the Information Disclosure Statement dated 22 April 2021, hereby referred to as Hofmann) in view of US 20090047447 A1 (Sawin) as applied to claim 9 above, and further in view of US 20180080121 A1 (Longrie).
Regarding Claims 10-14, Hofmann (when modified to include the teachings of Sawin) teaches a method of manufacturing an EUV mask blank and passivating the interior of a PVD chamber according to instant Claim 9. Sawin also teaches that the power is generated by a radio frequency energy or microwave energy (Sawin, paragraph 0021). However, neither Hofmann nor Sawin disclose or teach the specific operating parameters, such as flow rates, pressures, powers, or dwell times. Longrie teaches a method of passivating a reaction chamber, such as those used for vapor deposition. Longrie teaches that the flow rate of precursors (such as oxygen gas) can be in the range of 1 to 2000 sccm (Longrie, paragraph 0032). Further, Longrie teaches that the pressure of the reaction chamber is from about 0.01 to 50 mbar, though the pressure will be higher or lower than this range in some cases (Longrie, paragraph 0033). Plasma may be generated at a power ranging from 1 to 1000 Watts (Longrie, paragraph 0115). Pulsing times of the plasma (i.e. the amount of time the plasma is conducted into the chamber) can be on the order of minutes (Longrie, paragraph 0031). Hofmann, Sawin, and Longrie are analogous art because each reference pertains to vapor deposition apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the processing parameters, such as flow rates, pressures, powers, and dwell times, taught by Longrie in the method for passivating a chamber disclosed by Hofmann (modified to include the teachings of Sawin) because these processing parameters result in a passivation layer that may reduce contamination of the substrate, which may enable increased selectivity during selective deposition (Longrie, paragraph 0020), thus avoiding additional processing steps and saving time and processing costs (Longrie, paragraph 0019).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170115555 A1 (U.S. Patent Application Publication 1 of the Information Disclosure Statement dated 22 April 2021, hereby referred to as Hofmann) in view of US 20090047447 A1 (Sawin) as applied to claim 15 above, and further in view of US 20180080121 A1 (Longrie).
Regarding Claims 16-20, Hofmann (when modified to include the teachings of Sawin) teaches a method of manufacturing an EUV mask blank and passivating the interior of a PVD chamber according to instant Claim 9. Sawin also teaches that the power is generated by a radio frequency energy or microwave energy (Sawin, paragraph 0021). However, neither Hofmann nor Sawin disclose or teach the specific operating parameters, such as flow rates, pressures, powers, or dwell times. Longrie teaches a method of passivating a reaction chamber, such as those used for vapor deposition. Longrie teaches that the flow rate of precursors (such as nitrogen gas) can be in the range of 1 to 2000 sccm (Longrie, paragraph 0032). Further, Longrie teaches that the pressure of the reaction chamber is from about 0.01 to 50 mbar, though the pressure will be higher or lower than this range in some cases (Longrie, paragraph 0033). Plasma may be generated at a power ranging from 1 to 1000 Watts (Longrie, paragraph 0115). Pulsing times of the plasma (i.e. the amount of time the plasma is conducted into the chamber) can be on the order of minutes (Longrie, paragraph 0031). Hofmann, Sawin, and Longrie are analogous art because each reference pertains to vapor deposition apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the processing parameters, such as flow rates, pressures, powers, and dwell times, taught by Longrie in the method for passivating a chamber disclosed by Hofmann (modified to include the teachings of Sawin) because these processing parameters result in a passivation layer that may reduce contamination of the substrate, which may enable increased selectivity during selective deposition (Longrie, paragraph 0020), thus avoiding additional processing steps and saving time and processing costs (Longrie, paragraph 0019).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150037544 A1 (Lee) teaches a reflective photomask blank and discusses the formation of passivation films (paragraphs 0102-0103, 0117) that are formed using physical vapor deposition (paragraph 0124).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                  

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
12/17/2022